DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all of the rectangle boxes in figures 4, 11, 13, 17-18 should be labeled with descriptive legends.  
In particular, box 56 – Current Modulation Circuit – box 50a – ASIC --; box 73 – Bus Bar – .
Further, in fig. 4, should the rectangle on the left be labeled – Bus Bar-- ? There are two boxes on circuit board (Element 72) do not have legends.  Appropriation/explanation is requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-5, the Examiner is unclear the circuit configuration of claimed subject matter.  Does the power supply to battery monitoring apparatus or supply to drive electric power?  If drive electric power is not an element, should drive electric power be removed?  Should storage battery to supply power to monitoring apparatus through first electrical path, or first electrical path connect between battery and monitoring apparatus to supply power to monitoring apparatus instead?
Lines 6-9, the limitation is confusing!  What is a voltage input terminal is inputted to the battery monitoring apparatus for?
Lines 10-12, the Examiner is unclear whether AC signal to be output?  Does Applicant mean in the third path?   Further, the limitation “to be” render the claim indefinite since the Examiner is unclear whether limitation follow the phrase “to be” is/are part of the claim.
Lines 13-14, the Examiner is unclear to predetermined AC signal output to where? Does it actually  output? (“to be” renders the claim indefinite).
Lines 15-18, the Examiner is unclear the response signal.  Where does the response signal go to? Does it go to signal control unite, battery monitoring apparatus, calculate unite or somewhere else?  Why does it need the terminal? 
Lines 19-20, where does the response signal come from?
Lines 22-25, “to be” render the claim indefinite since the Examiner is unclear whether the limitation follow “to be” is/are part of the claim.  Where does the output go or arrive at?
Lines 26-29, the relationship of the paths are unclear!
Generally, the Examiner is unclear the relationship among claimed subject matter.  The claim recites battery monitoring apparatus but does particularly point out and distinctly claim the subject matter.  What are the terminals for?  Why need to cause AC voltage?  The electrical connections among claimed elements are unclear and confuse.
Regarding claim 6, line 7, since the claim recites plurality of electrical paths (i.e. first to fourth), the examiner is unclear what electrical path in the line, the claim is refer to? 
Claims 2-5, 7-9 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The electrical connection among claimed subject matter.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoermaler et al. (US 2020/0256924 A1).
Regarding claim 1, Hoermaler et al. discloses a battery monitoring apparatus for monitoring a state of a storage battery(111-113), the battery monitoring apparatus comprising: 5an electric power supply terminal (Connected to 119)(Fig. 3) which is connected with a first electrical path (243) and via which drive electric power is supplied from the storage battery  (111-113) to the battery monitoring apparatus (270)  through the first electrical path (243); a voltage input terminal (at element 119) which is connected with a second electrical path (V+, 71) and via which a terminal voltage of the storage battery (V) is inputted to the battery monitoring apparatus (270) through the second electrical path so as to be measured by the battery monitoring apparatus; a signal control unit (231) connected with a third electrical path (233) and configured to cause a predetermined AC signal to be outputted from the storage battery through the third electrical path (244);  a response signal input terminal which is connected with a fourth electrical path (254) and via which a response signal of the storage battery to the AC signal is inputted to the battery monitoring apparatus (270) through the fourth electrical path (254); and a calculating unit (251) configured to calculate, based on the response signal, a complex impedance (Pars. [042]) of the storage battery, wherein the signal control unit (231) is configured to cause the predetermined AC signal to be outputted from the storage battery with the storage battery itself being an electric power source for the output of the predetermined AC signal, and at least one of the first electrical path (243), the second electrical path (V+, 71), the third electrical path (233) and the fourth electrical path (244) is merged (The paths are merged in element 251 and at interface of 125) with at least one of the other electrical paths into an electrical path that is connected to the storage battery (111-113).  
Claim(s) 1-6, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizoguchi (US 2021/0003638 A1).
Regarding claim 1, Mizoguchi discloses a battery monitoring apparatus for monitoring a state of a storage battery, the battery monitoring apparatus comprising: 5an electric power supply terminal (At element 40) which is connected with a first electrical path (The path to element 56b) and via which drive electric power is supplied from the storage battery  (40) to the battery monitoring apparatus (53)  through the first electrical path (The path to element 56b); a voltage input terminal (Output of element 51) which is connected with a second electrical path (V) and via which a terminal voltage of the storage battery (V) is inputted to the battery monitoring apparatus (53) through the second electrical path so as to be measured by the battery monitoring apparatus; a signal control unit (61) connected with a third electrical path (S2) and configured to cause a predetermined AC signal to be outputted from the storage battery through the third electrical path (S2);  a response signal input terminal (66) which is connected with a fourth electrical path (X) and via which a response signal of the storage battery to the AC signal is inputted to the battery monitoring apparatus (53) through the fourth electrical path; and a calculating unit (64) configured to calculate, based on the response signal, a complex impedance (Pars. [020]-[022]) of the storage battery, wherein the signal control unit is configured to cause the predetermined AC signal (In element 60) to be outputted from the storage battery with the storage battery itself being an electric power source for the output of the predetermined AC signal, and at least one of the first electrical path (The path to element 56b), the second electrical path (V), the third electrical path (67 to 71) and the fourth electrical path (Re) is merged (The paths are merged in element 64) with at least one (At S1) of the other electrical paths into an electrical path that is connected to the storage battery (42).  
Regarding claim 2, Mizoguchi discloses the first electrical path (The path to element 56b) is merged with the third electrical path (67) into a fifth electrical path that is connected to the storage battery (42).  
Regarding claim 3, Mizoguchi discloses the second electrical path (V) is provided separately from the first electrical path (The path to element 56b) and the third electrical path (67 to element 71).  
Regarding claim 4, Mizoguchi discloses the fourth electrical path (Re) is provided separately from the first electrical path (The path to element 56b) and the third electrical path (67 to 71).  
Regarding claim 5, Mizoguchi discloses the second electrical path (V) is merged with the fourth electrical path (Re) into a sixth electrical path (Z) that is connected to the storage battery.  
Regarding claim 6, as best understood, Mizoguchi discloses electrical paths are respectively joined to different portions of an electric power supply terminal of the storage battery (Fig. 1), and  among the different portions of the electric power supply terminal of the storage battery (42), the portion to which the storage-battery-side end portion of the electrical path connected with the response signal input terminal (S1, V) is joined is located closest to an electrode of the storage battery, the electrode of the storage battery being connected with the electric power supply terminal of the storage battery (42).  
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 11, 2022